    Case 2:19-mj-01206-AKT Document 1 Filed 12/30/19 Page 1 of 4 PageID #: 1




PGS


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X
UNITED STATES OF AMERICA                              COMPLAINT AND
                                                      AFFIDAVIT IN SUPPORT
           - against -                                OF ARREST WARRANT

WALTER CHIRINO,                                       (T. 8, U.S.C., § 1326(b)(l))   FI LED
  also known as "Vengador,"                                                       IN Ct.ERV'S OFFICE
                                                                             U.S. DISTf·ilCf COURT E.O.N.Y.
                         Defendant.
                                                                             *     DEC 3 1 2019         *
---------------------------X                                                  LONG ISLAND OFFICE

EASTERN DISTRICT OF NEW YORK, SS:

              KENNETH LOPEZ, being duly sworn, deposes and states that he is a

Deportation Officer with the United States Department of Homeland Security, Immigration

and Customs Enforcement, duly appointed according to law and acting as such.

              On or about December 19, 2019, within the Eastern District of New York and

elsewhere, the defendant WALTER CHIRINO, also known as "Vengador," an alien who had

previously been removed from the United States following a conviction for the commission

of a felony, was found in the United States, without the Secretary of the United States

Department of Homeland Security, successor to the Attorney General of the United States,

having expressly consented to such alien's applying for admission.

              (Title 8, United States Code, Sections 1326(b)( 1))
    Case 2:19-mj-01206-AKT Document 1 Filed 12/30/19 Page 2 of 4 PageID #: 2

                                                                                                  2


                 The source of your deponent's information and the grounds for his belief are

as follows: 1

                 1.     I am a Deportation Officer with the United States Department of

Homeland Security, Immigration and Customs Enforcement ("ICE") and have been involved

in the investigation of numerous cases involving the illegal reentry of aliens. I am familiar

with the facts and circumstances set forth below from my participation in the investigation;

my review of the investigative file, including the defendant's criminal history record and his

Immigration file; and from reports of other law enforcement officers involved in the

investigation.

                 2.    Immigration records reveal that the defendant WALTER CHIRINO,

also known as "Vengador," is a citizen and national of El Salvador.

                 3.    The defendant WALTER CHIRINO's criminal history indicates that he

was arrested on June 15, 2001 in Suffolk County and charged with first degree robbery. The

defendant's fingerprints were taken in connection with the aforementioned arrest. On

August 9, 2001, the defendant pleaded guilty to third degree robbery, in violation of New

York Penal Law Section 160.05, and was sentenced October 26, 2001, to six months in

prison and five years' probation.

                 4.    Thereafter, on November 30, 2007, the defendant WALTER

CHIRINO, also known as "Vengador," was deported from the United States to El Salvador

following a federal conviction for being a felon in possession of a firearm, in violation of 18



               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
     Case 2:19-mj-01206-AKT Document 1 Filed 12/30/19 Page 3 of 4 PageID #: 3

                                                                                               3

U.S.C. § 922(g). The defendant's fingerprints were taken in connection with his

aforementioned deportation in November 2007.

              5.     On December 19, 2019, the defendant WALTER CHIRINO, also

known as "Vengador," was arrested in Suffolk County, New York, pursuant to an indictment

and arrest warrant filed in New York State Supreme Court, Suffolk County, charging the

defendant with two counts of conspiracy, in violation of New York Penal Law Section

105.05(1). The defendant's fingerprints were taken in connection with the aforementioned

arrest.

              6.     Thereafter, an ICE official with fingerprint analysis training compared

the fingerprints taken in connection with the defendant's June 15, 2001 robbery arrest, his

November 30, 2007 deportation to El Salvador, and his December 19, 2019 arrest in Suffolk

County, and determined all three of the sets of fingerprints were made by the same

individual.

              7.     A search of immigration records has revealed that there exists no

request by the defendant for permission from either the United States Attorney General or the

Secretary of the Department of Homeland Security to reenter the United States.
    Case 2:19-mj-01206-AKT Document 1 Filed 12/30/19 Page 4 of 4 PageID #: 4

                                                                                                   4


               WHEREFORE, your deponent respectfully requests that an arrest warrant be

issued for the defendant WALTER CHIRINO, also known as "Vengador. " and that he be

dealt with according to law.

               Finally, your deponent respectfully requests that the Court issue an order

sealing, until further order of the Court , all papers submitted in support of this application,

including the affidavit and arrest \•\'arrant. Based upon my training and experience, I have

learned that crim inals active ly search for criminal affidav its and arrest warrants via the

internet. Therefore, premature di sclosure of the contents o r thi s affidavit and related

documents wills seriously jeopardize the investigation, including by giving targets an

opportunity to fl ee or continue fli ght from prosecution, destroy or tamper with evidence and

change patterns of behavior.




                                              Deportation Officer, United States Departm
                                              Homeland Security, Immigration and Customs
                                              Enforcement

Sv,;orn to before me this
30 th day of December, 2019

   /1   ~
 t:JI A.Ka-thlMn TomU~_
                      ITT'_
                          -. __ __ __
TI-iE HONO RABLE A. KATT-ILEEN TOMLINSON
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
